— Order, Supreme Court, New York County (Alice Schlesinger, J.), entered February 7, 1991, which conditionally directed respondents to turn over certain corporate information to petitioner’s coun*621sel, unanimously modified on the law, the facts and in the exercise of discretion to the extent of vacating the condition which directs petitioner to first make another offer to sell his shares to respondent corporation, of directing that respondents provide the information requested in petitioner’s letter to respondents’ attorney, William Bush, Esq., which letter is dated November 25, 1990, and of granting petitioner a 30 day extension, from his receipt of all of the corporate information as directed, to exercise his rights under the Shareholders’ Agreement to sell his shares free of restraint, and otherwise affirmed, with costs.
Petitioner has previously complied with the procedure provided for in the Shareholders’ Agreement which required him to offer his shares for sale to the corporation at a price to be arrived at by application of a specific formula. The corporation has rejected said offer and consequently petitioner is entitled to sell his shares in the open market, free of corporate restraints, for 30 days from his receipt of the corporate information. Concur — Sullivan, J. P., Carro, Kupferman, Kassal and Smith, JJ.